DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 14 and 17-19 in the reply filed on 24 May 2022 is acknowledged.
Claim 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING A CARBON FIBER BY RECYCLING COTTON.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 1255585 C; translation in Office Action of 24 March 2022) in combination with Lightman (U.S. Patent Application Publication 2016/0002829 A1) and Miles et al (U.S. Patent 1,787,542 A).
             Regarding claim 1, Hu (see the entire document, in particular, paragraphs [0002], [0010], [0012], [0014], [0015] and [0021]) teaches a process of making a carbon fiber from a cellulose-based material (see paragraph [0021] of Hu), including the steps of (a) preparing a cellulose-based fiber (see paragraph [0002] of Hu); (a)(3) dissolving cotton in an N-methyl-morpholine oxide solution as solvent solution to form a spinning solution (see paragraphs [0010] (cellulose cotton pulp) and {0014] (dissolve cellulose pulp pieces in N-methyl-morpholine oxide) of Hu); (a)(4) producing a continuous cellulose-based fiber by means of a solvent spinning process (see paragraphs [0015] (air-gap spinning) and [0021] (air-gap spinning) of Hu);  and (b) carbonizing the continuous cellulose-based fiber to form a carbon fiber (see paragraph [0021] (oxidation and carbonization) of Hu). Hu does not explicitly teach (a)(1) collecting a manufactured product made from cotton, (a)(2) mechanically treating the product in order to extract cotton therefrom in the form of short, discontinuous fibers, or using phosphoric acid as a solvent. Lightman (see the entire document, in particular, paragraphs [0002], [0004], [0023], [0024] and [0032]) teaches a process of using waste cotton fibers to manufacture textile products (see paragraph [0002] of Lightman), including the steps of (a)(1) collecting a manufactured product made from cotton (see paragraph [0023] (collecting waste cotton material) of Lightman, and (a)(2) mechanically treating the product in order to extract cotton therefrom in the form of short, discontinuous fibers (see paragraphs [0023] (extraction step) and  [0024] (opening steps 16, 18 and 20) of Lightman, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect a manufactured product made from cotton and mechanically treat the product to extract cotton therefrom in the form of short, discontinuous fibers in the process of Hu in view of Lightman in order to manufacture garments, home and commercial textiles from waste cotton (see paragraph [0004] of Lightman). Miles et al (see the entire document, in particular, page 1, col. 1, lines 10-15; page1, col. 1, line 42 to page 1, col. 2, line 57; page 2, col. 1, lines 9-12) teaches a process of making a solution of cellulose and phosphoric acid (see page 1, col. 1, lines 10-15 of Miles et al) for the purpose of spinning fibers (see page 2, col. 1, lines 9-12 of Miles et al), wherein the cellulose material is cotton (see page 1, col. 1, line 45 (linters), and claims 4 and 12 (cotton linters) of Miles et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide phosphoric acid as a solvent in the process of Hu in view of Miles et al in order to prepare a solution which lends itself to a large number of uses (see page 1, col. 1, lines 10-15 of Miles et al). Furthermore, the substitution of one known material (i.e., phosphoric acid, as taught by Miles et al) for another known material (i.e., N-methyl-morpholine oxide, as taught by Hu) would have yielded predictable results (e.g., the preparation of a cellulose solution for fiber spinning) to one of ordinary skill in the art.
             Regarding claim 2, see paragraph [0024] (cleaning and separating of waste) of Lightman .
             Regarding claim 3, see paragraph [0032] (waste cotton can be mixed with virgin cotton) of Lightman.
             Regarding claim 4, see paragraph [0014] (weight ratio of 5:100 – 15:100) of Hu.
             Regarding claim 5, see paragraph [0012] (carbon black, particle size of 10 nm to 2µm) of Hu.
             Regarding claim 19, see paragraph [0012] (solid content of 0.1 to 1%) of Hu.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 1255585 C) in combination with Lightman (U.S. Patent Application Publication 2016/0002829 A1) and Miles et al (U.S. Patent 1,787,542 A) as applied to claims 1-5 and 19 above, and further in view of Weston (U.S. Patent 301,024 A).
             Regarding claim 6, Hu (in combination with Lightman and Miles et al) does not explicitly the steps of forming webs and carbonizing the webs. Weston (see the entire document, in particular, page 1, col. 1, lines 16-26; page 1, col. 2, lines 63-66) teaches a process of making webs (see page 1, col. 1, lines 16-20 (produce sheets or films) of Weston) from cotton waste (see page 1, col. 1, lines 21-26 of Weston), and then carbonizing the webs (see page 1, col. 2, lines 63-66 (sheets are carbonized) of Weston), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form webs (from cotton waste) and carbonize the webs in the process of Hu (in combination with Lightman and Miles et al) in combination with Weston in order to manufacture carbonized web products (see page 1, col. 1, lines 16-20 of Weston).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 1255585 C) in combination with Lightman (U.S. Patent Application Publication 2016/00002829 A1), Miles et al (U.S. Patent 1,787,542 A) and Weston (U.S. Patent 301,024 A) as applied to claims 1-6 and 19 above, and further in view of Miura et al (U.S. Patent Application Publication 2003/0034588 A1).
             Regarding claim 14, Hu (in combination with Lightman, Miles et al and Weston) teaches a process of producing a carbon fiber and a carbon fiber web, but does not explicitly teach the step of producing a composite from a plurality of webs of carbon fiber material. Miura et al (see the entire document, in particular, paragraphs [0003], [0159] and [0209]) teaches a process of making a structure from fiber reinforced resin composite material (see paragraph [0003] of Miura et al), wherein the structure is formed from a plurality of webs of carbon fiber material (see paragraphs [0159] (plate-like bodies (i.e., a plurality of webs) made of carbon fiber reinforced composite material) and [0209] (a plurality of thin pre-preg sheets) of Miura et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composite from a plurality of webs of carbon fiber material in the process of Hu (in combination with Lightman, Miles et al and Weston) in view of Miura et al in order to manufacture a structure by integrally bonding materials without using any mechanical coupling (see paragraph [0003] of Miura et al).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 1255585 C) in combination with Lightman (U.S. Patent Application Publication 2016/0002829 A1) and Miles et al (U.S. Patent 1,787,542 A) as applied to claims 1-5 and 19 above, and further in view of Otoi et al (JP 6-10206 A).
             Regarding claim 17, Hu (in combination with Lightman and Miles et al) does not explicitly teach that the spinning solution contains a non-ionic emulsifier. Otoi et al (see the entire document, in particular, paragraphs [0003], [0011], [0020] and [0023] of the translation) teaches adding a non-ionic emulsifier (see paragraphs [0011] (non-ionic surfactant) and [0023] (non-ionic surfactant) of Otoi et al) to a spinning solution , and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a non-ionic emulsifier to a spinning solution in the process of Hu (in combination with Lightman and Miles et al) in view of Otoi et al in order to improve the operability, quality and yield of the process (see paragraph [0011] of Otoi et al).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claims 1-5 and 19 above, and further in view of Muller (GB 1056321 A).
             Regarding claim 19, Hu (in combination with Lightman and Miles et al) does not explicitly teach the step of removing non-cellulosic synthetic fibers from the spinning solution by mechanical filtration. Muller (see the entire document, in particular, page 2, col. 1, lines 3-8, 28-38 and 61-64; page 2, col. 2, lines 67-69) teaches a process for the filtration of viscose (i.e., cellulosic) solutions (see page 2, col. 1, lines 28-38 of Muller), including the step of removing non-cellulosic synthetic fibers from the spinning solution by mechanical filtration (see page 2, col. 1, lines 3-8 (dirt particles a non-dissolved cellulose fibers and particles) and page 2, col. 2, lines 67-69 (mechanical separation) of Muller), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove non-cellulosic synthetic fibers from the spinning solution in the process of Hu (in combination with Lightman and Miles et al) in view of Muller in order to purify the cellulose solution.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742